Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 1 of 11 PageID #: 1942



                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF RHODE ISLAND

  ___________________________________
                                     )
  NERIS MONTILLA, et al.,            )
                                     )
            Plaintiffs,              )
                                     )
       v.                            )                   C.A. No. 18-632 WES
                                     )
  FEDERAL NATIONAL MORTGAGE          )
  ASSOCIATION, et al.,               )
                                     )
            Defendants.              )
  ___________________________________)

                                MEMORANDUM AND ORDER

  WILLIAM E. SMITH, District Judge.

          Before    the    Court   is     Defendant      Federal      Housing    Finance

  Agency’s (“FHFA”) and Federal National Mortgage Association’s

  (“Fannie Mae”) Motions to Dismiss, ECF Nos. 20, 22.                           For the

  reasons set forth below, both Motions are GRANTED.

     I.       Background

          This     dispute    involves     a    putative      class    action    against

  Defendants         FHFA,     Fannie      Mae,        and    C.I.T.     Bank,      N.A.

  (“C.I.T.”)(collectively,          “Defendants”)            for   alleged      wrongful

  foreclosure        of      Plaintiffs        Neris    Montilla’s       and     Michael

  Kyriakakis’s properties.1         Am. Compl. ¶ 1, ECF No. 4.            The relevant

  facts, as detailed in the Amended Complaint, are as follows.



          The Amended Complaint initially named two other plaintiffs
          1

  — Ruben Velasquez and Roselia Montufar — and two other defendants
  — Seterus, Inc. and Mr. Cooper (formerly known as “Nationstar
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 2 of 11 PageID #: 1943



        On July 24, 2008, Montilla executed a mortgage in favor of

  Financial Freedom Senior Funding Corporation on a property in

  Providence to secure a promissory note in the amount of $427,500.

  Id. ¶ 53.   That mortgage was later assigned to Mortgage Electronic

  Registration Systems, Inc. (“MERS”) in 2009, and then ultimately

  assigned to its current holder, Fannie Mae, on April 20, 2015.

  Id. ¶ 54-55.    On September 10, 2016, following Plaintiff’s alleged

  default, C.I.T., in its capacity as servicer of the loan for Fannie

  Mae, sent Montilla a “Notice of Intent to Foreclose and Mortgagee’s

  Foreclosure    Sale”    (“Montilla    Foreclosure    Notice”)    noting    a

  scheduled sale date of October 14, 2016.              Id. ¶ 56.      C.I.T.

  conducted a foreclosure sale on that date, at which time the

  property was sold to Fannie Mae for $160,000.          Id. ¶ 57.

        Separately, in April of 2013, Kyriakakis executed a mortgage

  on his Cranston, Rhode Island property in favor of One West Bank,

  FSB as Lender and MERS as mortgagee to secure a promissory note in

  the amount of $239,750.       Id. ¶ 73-74.    The mortgage was assigned

  to Nationstar Mortgage, LLC (now known as “Mr. Cooper”), and later




  Mortgage, LLC”).    See Am. Compl. ¶¶ 15, 19, 21.       Plaintiffs
  Velasquez and Montufar voluntarily dismissed all of their claims
  in the action. See Notice of Voluntary Dismissal as to Seterus,
  Inc., ECF No. 33; Notice of Voluntary Dismissal, ECF No. 34.
  Seterus, Inc.’s alleged wrongdoings relate only to those two
  Plaintiffs, so it was dismissed from the action entirely. See Am.
  Compl. ¶¶ 66-67.     Defendant Mr. Cooper was also voluntarily
  dismissed from the case. See Notice of Voluntary Dismissal as to
  Nationstar Mortgage, LLC, ECF No. 39.
                                       2
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 3 of 11 PageID #: 1944



  to Fannie Mae.     Id. ¶ 75-76.    Following assignment to Fannie Mae,

  Mr. Cooper remained the servicer of the mortgage.           Id. ¶ 76.     In

  that capacity, Mr. Cooper sent a Notice of Intent to Foreclose and

  Mortgagee’s Foreclosure Sale (“Kyriakakis Foreclosure Notice”) to

  Kyriakakis on November 21, 2017.         Id. ¶ 77.   The property was sold

  to mortgagee Fannie Mae at a foreclosure sale on December 26, 2017

  for $216,885.13. Id. ¶ 78.

        Plaintiffs filed a complaint in this Court on November 19,

  2018 and subsequently amended their complaint on December 7, 2018.

  See Compl., ECF No. 1; see also Am. Compl.               Both Plaintiffs,

  individually and on behalf of others similarly situated, allege

  that Defendants violated the Due Process Clause of the Fifth

  Amendment insofar as they conducted the foreclosure proceedings

  “without first providing adequate notice, a meaningful hearing

  prior to the deprivation of property, and an opportunity to recover

  adequate damages.”      Am. Compl. ¶¶ 58, 79.        Defendants Fannie Mae

  and FHFA filed the instant Motions to Dismiss on February 19, 2019.

  See FHFA’s Mot. to Dismiss Pursuant to Fed. R. Civ. P. 12(b)(6),

  ECF No. 20; see also Fannie Mae’s Mot. to Dismiss, ECF No. 22.

  Defendant C.I.T. joins both Motions.          See Notice by C.I.T. Bank,

  N.A. 1, ECF No. 23.

     II.   Legal Standard

        When reviewing a motion to dismiss, the Court must “accept

  the well-pleaded facts as true, viewing factual allegations in the
                                       3
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 4 of 11 PageID #: 1945



  light most favorable to the plaintiff.” Rederford v. U.S. Airways,

  Inc., 589 F.3d 30, 35 (1st Cir. 2009).          “To survive a motion to

  dismiss,   a   complaint   must   contain   sufficient    factual   matter,

  accepted as true, to ‘state a claim to relief that is plausible on

  its face.’”    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting

  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

     III. Discussion

        Defendants argue that Fannie Mae and FHFA (and C.I.T., as an

  agent of those entities) are not government actors for purposes of

  Plaintiffs’ Fifth Amendment due process claims.2           Mem. of Law in

  Supp. of Def. FHFA’s Mot. to Dismiss Under Fed. R. Civ. P. 12(b)(6)

  (“FHFA’s Mot. to Dismiss”) 5, ECF No. 21; see Mem. in Supp. of

  Mot. to Dismiss of Def. Fannie Mae 10, ECF No. 22-1 (joining FHFA’s

  government actor argument).          Plaintiffs, primarily relying on

  Chief Judge McConnell’s decision in Sisti v. Federal Housing

  Finance Agency, 324 F. Supp. 3d 273 (D.R.I. 2018), contend that

  both entities are government actors and therefore subject to these

  constitutional claims.       Mem. of Law in Supp. of Pls.’ Opp’n to




        2Defendants further aver that even if Fannie Mae and FHFA
  could be considered government actors, Plaintiffs’ due process
  claims fail on the merits. Mem. in Supp. of Mot. to Dismiss of
  Def. Fannie Mae 1, ECF No. 22-1. The Court need not reach this
  alternative argument because, as discussed infra, it agrees that
  Fannie Mae, FHFA, and C.I.T as Fannie Mae’s agent are not
  government actors for purposes of Plaintiffs’ constitutional
  claims.
                                       4
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 5 of 11 PageID #: 1946



  Def. FHFA’s Mot. to Dismiss for Failure to State a Claim (“Pls.’

  Opp’n to FHFA’s Mot. to Dismiss”) 3-4, ECF No. 30.

        Fannie Mae is a government-sponsored enterprise created by

  Congress in the wake of the Great Depression to provide support

  for the residential mortgage market.           See Jacobs v. Fed. Hous.

  Fin. Agency, 908 F.3d 884, 887 (3d Cir. 2018).          Despite its birth

  by federal charter, Fannie Mae is a private, publicly traded

  corporation.    See Town of Johnston v. Fed. Hous. Fin. Agency, 765

  F.3d 80, 82 (1st Cir. 2014).      In 2008, Congress passed the Housing

  and Economic Recovery Act, creating the FHFA and empowering it to

  act as conservator of Fannie Mae “for the purpose of reorganizing,

  rehabilitating, or winding up [] affairs”, which right it exercised

  in September 2008.      Id.; see 12 U.S.C. § 4617(a)(2); 12 U.S.C. §

  4511; see also Am. Compl. ¶ 23-25.       As conservator, FHFA succeeded

  to “all rights, titles, powers, and privileges” of Fannie Mae and

  its stockholders, board of directors, and officers.          See 12 U.S.C.

  § 4617(b)(2)(A).

        Because a defendant cannot be held liable under the Fifth

  Amendment unless it is deemed a federal actor, Martinez-Rivera v.

  Sanchez Ramos, 498 F.3d 3, 8-9 (1st Cir. 2007), the Court must

  determine whether Fannie Mae and FHFA are government actors for

  purposes of Plaintiffs’ constitutional claims.




                                       5
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 6 of 11 PageID #: 1947



        A. Fannie Mae’s Status as a Government Actor

        To determine whether Fannie Mae is a government actor, the

  Court looks to the tripartite test in Lebron v. National Railroad

  Passenger Corp., 513 U.S. 374 (1995).                              Lebron instructs that a

  corporation       “is    part      of       the       Government”             for    purposes       of

  constitutional         claims     where       “[(1)]            the    Government         creates    a

  corporation       by    special        law,       [(2)]          for    the        furtherance      of

  governmental objectives, and [(3)] retains for itself permanent

  authority    to    appoint        a     majority           of     the    directors         of    that

  corporation.”           Lebron,       513    U.S.          at    399.         In    Department      of

  Transportation v. Association of American Railroads, 575 U.S. 43,

  55 (2015), the Supreme Court reaffirmed Lebron, adding that the

  “practical reality of federal control and supervision prevails

  over Congress’ disclaimer of . . . governmental status.”                                    Because

  there is no dispute that the first two factors have been met, the

  Court need only resolve the third question of the Lebron test here,

  and answer whether the federal government exercises permanent

  control over Fannie Mae.

        Plaintiffs        argue     that       FHFA’s             indefinite         conservatorship

  amounts to permanent control over Fannie Mae.                                See Pls.’ Opp’n to

  FHFA’s   Mot.     to    Dismiss        5-6.           In    support          of    this   argument,

  Plaintiffs rely on Chief Judge McConnell’s reasoning in Sisti,

  where he concluded that “[t]he practical reality . . . is that the

  government      effectively           controls         Fannie          Mae    and     Freddie     Mac
                                                    6
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 7 of 11 PageID #: 1948



  permanently” because the government appoints the members of Fannie

  Mae’s boards of directors, exercises total operational control,

  owns all of Fannie Mae’s senior preferred stock, and warrants to

  purchase a majority of the common stock.           Sisti, 324 F. Supp. 3d

  at 280; see Pls.’ Opp’n to FHFA’s Mot. to Dismiss 8-10.             The court

  also found it to be critical that “the decision to end the

  conservatorship     is   left   entirely   to    the   discretion    of   the

  government”.    Sisti, 324 F. Supp. 3d at 280.

        The majority of courts to consider this question have taken

  the opposite position - that Fannie Mae is not a government actor

  for purposes of constitutional claims.          See, e.g., Rubin v. Fannie

  Mae, 587 F. App’x 273, 275 (6th Cir. 2014) (holding that “following

  FHFA’s conservatorship, Fannie Mae is not a state actor” and

  recognizing that every district court up to that point had reached

  the same conclusion); see also Dean v. Crosscountry Mortg., Inc.,

  No. 4:18-CV-705, 2019 WL 6271042, at *3 (E.D. Tex. Nov. 25,

  2019)(“[O]ther courts carefully have considered, and rejected

  [the] argument that the conservatorship of Fannie Mae and Freddie

  Mac in 2008 transformed those entities into government actors.”)

  (internal citation omitted); FHFA’s Mot. to Dismiss Ex. A (listing

  cases), ECF No. 21-1.      In Herron v. Fannie Mae, 861 F.3d 160, 169

  (D.C. Cir. 2017), the D.C. Circuit Court of Appeals, affirming the

  district court’s ruling, examined the statute empowering FHFA to

  become Fannie Mae’s conservator, finding that “the purpose of the

                                       7
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 8 of 11 PageID #: 1949



  conservatorship is to restore Fannie Mae to a stable condition”,

  which is “an inherently temporary purpose”.3          Herron, 861 F.3d at

  169 (quoting Rubin, 587 Fed. Appx. at 275); see 12 U.S.C. § 4617(a)

  & (b)(2)(D).       The court concluded, “[t]hus, the government’s

  indefinite but temporary control does not transform Fannie Mae

  into a government actor.”       Herron, 861 F.3d at 169.

        While the Court finds Judge McConnell’s analysis in Sisti to

  be   well-reasoned    and   sensible,    it   ultimately   sides   with   the

  majority of courts to have considered the issue.              Although the

  “conservatorship authorized the government to exercise substantial

  control over Fannie Mae, ‘that control is temporary . . . .’”4

  Herron, 861 F.3d at 169 (quoting Meridian Invs. v. Fed. Home Loan

  Mortg. Corp., 855 F.3d 573, 579 (4th Cir. 2017)); see also Herron

  v. Fannie Mae, 857 F. Supp. 2d 87, 96 (D.D.C. 2012) (“Because


        3 Chief Judge McConnell rejected this line of reasoning in
  Sisti v. Fannie Mae, finding that the enabling statute acts as a
  Congressional disclaimer of the government’s permanent control of
  Fannie Mae, and as such it could not be relied upon to determine
  that the government exercised temporary control. 324 F. Supp. 3d
  274, 280 (D.R.I. 2018). Rather, he concluded that, despite not
  being an explicit statutory disclaimer of government control, the
  statute’s “language still has the same effect — under Lebron,
  ‘permanent’ government control is required, and here Congress is
  disclaiming permanent control.” Id. (quoting Lebron, 513 U.S. at
  400).

        4 Indeed, there are signs that FHFA’s conservatorship may
  soon end. See Fairholme Funds, Inc v. United States, 147 Fed. Cl.
  1, 19-21, 33 (Fed. Cl. 2019) (taking judicial notice of statements
  by the Secretary of the U.S. Treasury and FHFA Director suggesting
  they are “committed to ending the conservatorships”).

                                       8
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 9 of 11 PageID #: 1950



  conservatorship is by nature temporary, the government has not

  acceded to permanent control over the entity and Fannie Mae remains

  a private corporation.”).            Accordingly, because the government

  does not exercise permanent control over Fannie Mae, it is not a

  government    actor    for   purposes          of    Plaintiffs’    constitutional

  challenge.

        B. FHFA’s Status as a Government Actor

        As for the FHFA, there is no question that it is a government

  agency.    See 12 U.S.C. § 4511.           Defendants contend, however, that

  the FHFA is not subject to Plaintiffs’ Fifth Amendment claims

  because it assumes Fannie Mae’s private status while acting as its

  conservator.      See FHFA’s Mot. to Dismiss 15-21. This is so,

  Defendants argue, because “as Conservator, FHFA does not perform

  any function unique to the federal government when it exercises

  powers inherited from [Fannie Mae].”                   Id. at 16.          Plaintiffs

  respond against to say that the “practical reality” is that the

  FHFA is a government actor.           See Pls.’ Opp’n to FHFA’s Mot. to

  Dismiss    7-8   (citing     Ass’n    of       Am.    R.R.,   575   U.S.    at   55).

  Furthermore, relying on Sisti, Plaintiffs challenge Defendant’s

  contention that the FHFA, as conservator, takes on Fannie Mae’s

  private status.       Id. at 12-15.

        On this question, too, the Court sides with the majority of

  courts to have found that the FHFA is not a government actor in

  its capacity as conservator to Fannie Mae.                See, e.g., Herron, 861

                                             9
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 10 of 11 PageID #: 1951



   F.3d at 169; see also Parra v. Fed. Nat’l Mortg. Ass’n, No. CV 13-

   4031 FMO (SHx), 2013 WL 5638824, at *3 (C.D. Cal. Oct. 16, 2013)

   (“[T]he FHFA, which took over as Fannie Mae’s conservator, also

   does not qualify as a government actor.”).        Here, the FHFA’s power

   to foreclose is a contractual right inherited from Fannie Mae by

   virtue of its conservatorship.      See 12 U.S.C. § 4617(b)(2)(A)(“The

   Agency shall, as conservator or receiver, and by operation of law,

   immediately succeed to – all rights, titles, powers, and privileges

   of the regulated entity.”).      When acting as conservator, the FHFA

   “steps   into   [Fannie    Mae’s]   shoes,    shedding    its   government

   character and also becoming a private party.”             Meridian Invs.,

   Inc., 855 F.3d at 579; see Herron, 861 F.3d at 169 (“[W]hile the

   FHFA’s status changed, the status of Fannie Mae, as the ‘shoes’

   into which FHFA stepped, did not.”); see also O’Melveny & Meyers

   v. F.D.I.C, 512 U.S. 79, 86 (1994) (finding that similar statutory

   language “appears to indicate that the FDIC as receiver ‘steps

   into the shoes’ of the failed [entity]” for purposes of state tort

   claims)(internal citations omitted).          Accordingly, because the

   FHFA is similarly not subject to Plaintiffs’ Fifth Amendment

   claims, those claims cannot proceed.




                                       10
Case 1:18-cv-00632-WES-LDA Document 40 Filed 05/26/20 Page 11 of 11 PageID #: 1952



     IV.   Conclusion
        For the foregoing reasons, Defendants’ Motions to Dismiss,

   ECF Nos. 20 and 22, are GRANTED.

   IT IS SO ORDERED.




   William E. Smith
   District Judge
   Date: May 26, 2020




                                       11
